IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-76,440-01




EX PARTE WES GOODE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-CR-4428-B 
IN THE 117TH DISTRICT COURT FROM NUECES COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded not guilty and was
convicted of intoxicated manslaughter and sentenced to twenty years’ imprisonment. 
            After a remand, the trial court held a live hearing and made findings of fact and conclusions
of law. The trial court recommended granting a new punishment hearing based on Applicant’s claim
that counsel was ineffective for not objecting to introduction of evidence of his racist remarks made
to an arresting officer in a prior offense. This Court has reviewed the record with respect to
Applicant’s many allegations of ineffective assistance of counsel and prosecutorial misconduct. We
conclude that Applicant’s prior statements were admissible punishment evidence. Accordingly,
counsel’s failure to object was not error. After a review of the entire record, we deny relief on all
claims. 
Filed: April 2, 2014
Do not publish